Case 1:14-cv-02887-JLK-MEH Document 210 Filed 10/01/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own and on behalf of all others similarly situated,

           Plaintiffs,

  v.

  THE GEO GROUP, INC.,

        Defendant.
  ______________________________________________________________________________

   SUPPLEMENTAL RESPONSE TO PLAINTIFFS' SUPPLEMENTAL BRIEF (Doc. 206)


           The GEO Group, Inc. ("GEO") submits this Supplemental Response to Plaintiff's

  Supplemental Brief (ECF. No. 206) pursuant to the Court's September 24, 2019 Minute Order

  (ECF No. 209).

           On September 30, 2019, ICE provided an update on its position with respect to Plaintiffs'

  request to photograph and videotape the Aurora Detention Facility site inspection.            ICE's

  September 30th correspondence, a copy of which is attached as Exhibit A, states that Plaintiffs will

  be permitted to photograph and videotape the Aurora Detention Facility to the same extent that




  50331136;1
Case 1:14-cv-02887-JLK-MEH Document 210 Filed 10/01/19 USDC Colorado Page 2 of 3




  media outlets were permitted to do so on August 21, 2019, as long as Plaintiffs are willing to accept

  the same terms and restrictions that were imposed during the media tours.

           In light of the foregoing, GEO does not believe that a further response is required.

           Respectfully submitted, this the 1st day of October, 2019.

                                                     AKERMAN LLP

                                                     s/ Colin L. Barnacle
                                                     Colin L. Barnacle
                                                     Christopher J. Eby
                                                     Ashley E. Calhoun
                                                     1900 Sixteenth Street, Suite 1700
                                                     Denver, Colorado 80202
                                                     Telephone:(303) 260-7712
                                                     Facsimile: (303) 260-7714
                                                     Email: colin.barnacle@akerman.com
                                                     Email: christopher.eby@akerman.com
                                                     Email: ashley.calhoun@akerman.com
                                                     Attorneys for Defendant The GEO Group, Inc.




                                                    2
  50331136;1
Case 1:14-cv-02887-JLK-MEH Document 210 Filed 10/01/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 1st day of October, 2019, a true and correct copy of the

  foregoing SUPPLEMENTAL RESPONSE TO PLAINTIFFS' SUPPLEMENTAL BRIEF

  (Doc. 206) was electronically filed with the Clerk of the Court using the CM/ECF electronic filing

  system, which will send notification to all counsel of record.




                                                s/ Nick Mangels
                                                Nick Mangels




                                                   3
  50331136;1
